—Application by petitioner, pursuant to 22 NYCRR 691.13 (b) (1) and (c) (1) of the Rules Governing the Conduct of Attorneys, to indefinitely suspend the respondent, Hiram S. Gans, an attorney and counselor at law, admitted to practice in the Appellate Division of the Supreme Court, First Judicial Department, on December 16, 1929, based upon incapacity by reason of mental infirmity or illness.
The respondent Hiram S. Gans is suspended forthwith from the practice of law until the further order of this court.
*422A physical examination is not required at this time. Pursuant to statute (Judiciary Law, § 90, subd 7) the Grievance Committee for the Ninth Judicial District is hereby authorized to institute and prosecute a disciplinary proceeding in this court against respondent Hiram S. Gans, based upon the acts of professional misconduct by said attorney which are set forth in the affirmation of Eugene Allan Schlanger, Esq., counsel to the attorney for the petitioner, dated October 24, 1984 in support of this application.
Gary L. Casella, Esq., Chief Counsel to the Grievance Committee for the Ninth Judicial District, 200 Bloomingdale Road, White Plains, New York 10605 is hereby appointed as attorney for the petitioner in such proceeding. Mollen, P. J., Lazer, Mangano, Gibbons and Thompson, JJ., concur.